 Case 4:20-cv-00569-O-BP Document 26 Filed 04/12/21                Page 1 of 1 PageID 752



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 JUANA MONTANO,                                 §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §    Civil Action No. 4:20-cv-00569-O-BP
                                                §
 ANDREW SAUL, Commissioner of                   §
 Social Security,                               §
                                                §
         Defendant.                             §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 25), issued on April 12, 2021. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court REVERSES the Commissioner’s decision and REMANDS this

action for further proceedings consistent with the Court’s Findings and Conclusions.

        SO ORDERED on this 12th day of April, 2021.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                               1
